DETAILED ACTION 
The present application, filed on 6/28/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/10/2023. 
a.  Claims 1, 13, 18-20 are amended
b.  Claims 2, 11-12, 17 are cancelled

Overall, Claims 1, 3-10, 13-16, 18-20 are pending and have been considered below.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 13-16, 18-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 19 and Claim 20 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 19, 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: matching the entity user to one or more online category good or service vendor; providing the entity privacy rights recommendation. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at matching users with vendors and providing privacy rights. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Further, the claim recites: analyzing at least one online privacy policy or online terms of service for the one or more online category good or service vendor; generating a privacy index value for the one or more online category good or service vendor; tracking one or more online transaction associated with the link for the uniform resource locator for the webpage associated with the one or more online category good or service vendor. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at tracking online transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating an entity user account; assigning a unique alpha-numeric identifier for the entity user.  
When considered individually, these additional claim elements represent general claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the entity user account; the unique alpha-numeric identifier; the privacy rights recommendation; the privacy index value. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a computer-readable storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: creating an entity user account; assigning a unique alpha-numeric identifier for the entity user.  
When considered individually, these additional claim elements represent general claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the entity user account; the unique alpha-numeric identifier; the privacy rights recommendation; the privacy index value. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a computer-readable storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting, with the at least one processor via the graphical user interface, a one or more user prompts. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving, with the at least one processor via the graphical user interface, one or more user-generated inputs. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing, with the at least one processor, the one or more user-generated inputs.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing, with the at least one processor, the entity user privacy score and the unique alpha-numeric identifier.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting, with the at least one processor via the graphical user interface, a one or more subsequent user prompts. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving, with the at least one processor via the graphical user interface, one or more subsequent user-generated inputs. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing, with the at least one processor, the one or more subsequent user-generated inputs.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing, with the at least one processor, the updated entity user privacy score and the unique alpha-numeric identifier.  When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, one or more financial rewards. When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, at least one social sharing link. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: tracking, with the at least one processor, one or more social sharing event. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing, with the at least one processor via the graphical user interface, one or more financial rewards. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 18 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: industry parameters. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [pages 17-18], including among others: a mobile electronic device; laptop computer; desktop computer; other computing device; server/cloud data store. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-10, 13-16, 18-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
	US 20190180240 A1	2019-06-13	33	O'Brien; Beatrice T.	Computerized Network System for Initiating, Facilitating, Auditing, and Managing Communications and Documents Involving Professional Expertise
	US 20190182299 A1	2019-06-13	32	O'Brien; Beatrice T.	Computerized Network System for Initiating, Facilitating, Auditing, and Managing Communications and Documents Involving Professional Expertise
	US 9934537 B2	2018-04-03	89	Berland; Leslie et al.	System and method for providing offers through a social media channel
	CN 104462961 A	2015-03-25	25	SONG, Shuang et al.	Mobile terminal and privacy rights optimization method 
BALU; Raghavendran et al.	METHOD, APPARATUS AND COMPUTER PROGRAM PRODUCT FOR DETERMINING A SEMANTIC PRIVACY INDEX	



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as the Objections to the Drawings.
	The objections are withdrawn as a result of Applicant filing replacement drawings. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The Examiner asserts that the claims as a whole, taking into consideration all of the claim limitations individually and in combination, may be applied to "mental processes" ... More specifically, claim 1 does not recite mental processes or certain methods of organizing human activity, as suggested in the rejection.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.  

Applicant submits “Specifically, claim 1 is directed to providing an end user application configured to generate a privacy index value for one or more online category good or service vendor by analyzing one or more privacy policy or online terms of use according to a machine learning framework to generate a composite identification of an industry or legal privacy standard and generate the privacy index value for the one or more online category good or service vendor according to the at least one machine learning framework, which is practically distinct from the examples of managing personal behavior or relationships or interaction between people, such as a set of rules for playing a dice game, voting, assigning hair designs and a series of instructions how to hedge risk.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the examples list Applicant quotes is what it says – a list with examples. It is not an exhaustive dispositive list. Therefore, other categories of abstract ideas can exist outside the quoted example list (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)   
Second, the eligibility analysis in the instant Office Action concludes at Step 2A Prong One: 
Claim 1, (which is repeated in Claims 19, 20) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: matching the entity user to one or more online category good or service vendor; providing the entity privacy rights recommendation. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at matching users with vendors and providing privacy rights. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Further, the claim recites: analyzing at least one online privacy policy or online terms of service for the one or more online category good or service vendor; generating a privacy index value for the one or more online category good or service vendor; tracking one or more online transaction associated with the link for the uniform resource locator for the webpage associated with the one or more online category good or service vendor. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at tracking online transactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Applicant submits “Assuming, arguendo, that the analysis proceeds to prong two, it is respectfully submitted that amended claim 1 includes additional elements that integrate the alleged exception into a practical application. For example, the computer implemented method in amended claim 1 provides a method process that utilizes a computer-implemented machine learning framework in order to generate a composite identification of an industry or legal privacy standard, a geographic or jurisdictional identifier, a technology platform identifier, and a category good or service identifier and generate a privacy index value for an online category good or service vendor.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
  “a computer-implemented machine learning framework in order to generate a composite identification of an industry or legal privacy standard, a geographic or jurisdictional identifier, a technology platform identifier, and a category good or service identifier and generate a privacy index value for an online category good or service vendor” are not elements that can integrate an identified abstract idea into a practical application. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05) 


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 101 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
As a result of Applicant’s amendments, the rejection is withdrawn. The claim elements not disclosed by the prior art of record are: 
	“generating, with the at least one processor, a privacy index value for the one or more online category good or service vendor according to the at least one machine learning framework, 
	wherein the privacy index value is directly or inversely correlated to one or more industry parameters for the one or more online category good or service vendor; and 
wherein the one or more industry parameters comprise one or more of a privacy regulation parameter, an adverse legal or regulatory action parameter, a security or privacy-related incident or breach parameter, and a consumer satisfaction or consumer confidence parameter.” 



Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 



Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622